MEMORANDUM **
Gurinder Singh Khinda, a native and citizen of India, petitions for review of a Board of Immigration Appeals decision summarily affirming the immigration judge’s (“IJ”) determination that he was not eligible for asylum or withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the determination unless the evidence compels a contrary result. Hernandez-Montiel v. INS, 225 F.3d 1084, 1090-91 (9th Cir.2000). We deny the petition for review.
Khinda testified that he was twice arrested and beaten by the Indian police due to his political involvement with the All India Sikh Student Foundation. The IJ permissibly found that Khinda was not credible because he testified inconsistently about his flight from India. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001) (indicating that inconsistencies in the events leading up to an applicant’s departure may properly support an adverse credibility finding).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.